1
                                                                           JS-6
2
3                           UNITED STATES DISTRICT COURT
4                         CENTRAL DISTRICT OF CALIFORNIA
5    C&SM Intl., a South Korean
                                                Case No. 2:18-cv-06216-FMO-SS
6    Corporation
                                                Honorable Fernando M. Olguin presiding
7                              Plaintiff,
8                                               ORDER ON JOINT STIPULATION
     vs.                                        [70] RE: DISMISSAL WITH
9                                               PREJUDICE AS TO ALL ACTIONS
10   MI IN FASHION, INC., d/b/a CES
     FEMME, a California Corporation;              Trial Date: October 22, 2019
11   RNK PRODUCTION, INC., d/b/a
12   RACHEL KATE, a California
     Corporation; COLORMC, a business
13   entity of form unknown; VANILLA
14   MONKEY LTD, a California
     Corporation; and DOES 1 through 10,
15
     inclusive
16
                               Defendants.
17
18
19
           IT IS HEREBY ORDERED that:
20
           The Joint Stipulation for Dismissal with Prejudice is approved. The entire
21
     action stated herein against all parties, is hereby dismissed with prejudice, with each
22
     party to bear its own attorney’s fees and costs.
23
24
     Dated:   June 17, 2019                                     /s/
25
26                                             The Honorable Fernando M. Olguin
                                               United States District Judge
27
28
                                              1.
                                                     ORDER RE: DISMISSAL AS TO ALL
                                                     ACTIONS
